Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3, 5-9 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggests a form work apparatus for forming a structure, having projection connection reinforcement elements, the formwork includes a forming panel having a plurality of recesses in a lower edge section, the recesses spaced apart and having a reinforcing element passing through and having a board element for reversibly covering the recess when the connection reinforcement elements are in place. Each forming element is detachably connectable via a tongue and groove joint to the forming panel as recited within the context of the claim. 
Further, the prior art of record does not teach or suggests a form work apparatus for forming a structure, having projection connection reinforcement elements, the formwork includes a forming panel having a plurality of recesses in a lower edge section, and having a board element for reversibly covering the recess when the connection reinforcement elements are in place such that arms of the reinforcement element extend respectively through at least two through-recesses defined in the forming board, as recited within the context of the claim. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986.  The examiner can normally be reached on 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAOLA AGUDELO/Primary Examiner, Art Unit 3633